Citation Nr: 1529748	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-08 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently rated as noncompensable prior to February 9, 2011 and 10 percent disabling thereafter.

2.  Entitlement to service connection for intervertebral disc syndrome, claimed as back disability.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a swallowing disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for acid reflux, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to December 1986, and from March 1988 to March 1996, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.

The September 2009 RO decision granted service connection for IBS with an initial noncompensable rating and denied service connection for back pain.   

The March 2011 RO decision denied service connection for chronic fatigue, swallowing problems, acid reflux, and hair loss.  

The paper claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of service connection for intervertebral disc syndrome, fatigue, swallowing disorder, acid reflux, and hair loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 16, 2009, the Veteran experienced mild episodes of IBS with intermittent abdominal pain and associated bowel symptoms.

2.  Beginning October 16, 2009, the Veteran experience moderate episodes of IBS with frequent episodes of abdominal pain and associated bowel symptoms.


CONCLUSIONS OF LAW

1.  For the period prior to October 16, 2009, the criteria for an initial compensable disability rating for IBS have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code (DC) 7319 (2014).

2.  Beginning October 16, 2009, the criteria for a disability rating of 10 percent, but no higher, for IBS have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code (DC) 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The appeal for a higher initial rating for IBS originates from disagreement with the initial rating assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran received adequate notification in a July 2009 letter regarding all elements of service connection.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his IBS claim.  VA has obtained service treatment records (STRs), private medical records, VA treatment records and various written statements by the Veteran.  The Veteran was afforded VA examinations for his IBS disability with the most recent one taking place in December 2014.  There is no indication that his IBS has materially increased in severity since then.  The December 2014 VA examination report reflects review of the claims folder and pertinent clinical evaluation.  The examiner provided clinical findings that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the December 2014 VA IBS examination report adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected irritable bowel syndrome (IBS) is rated under Diagnostic Code (DC) 7319 for irritable colon syndrome.  38 C.F.R. § 4.114, DC 7319.  Under the rating criteria, a 10 percent evaluation is assigned for moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

The Veteran was afforded a July 2009 VA/QTC examination.  He reported being treated for a painful stomach and IBS.  He reported having frequent stomach pain, precipitated by gas and bowel movements.  He also had nausea and vomiting upon to once per day.  He denied blood with vomit or black tarry stools.  He denied any medical treatment.  He also had diarrhea, gas, and bloating, but denied constipation, abdominal distention or incapacitation from his stomach pain.  For IBS, the examiner noted symptoms of nausea, vomiting, and diarrhea.  The Veteran did not have chronic constipation and alternating diarrhea and constipation.  His IBS symptoms occurred late at night and early in the morning.  The abdominal pain was located at his stomach and abdomen and occurred more than 2/3 of the year.  The abdominal pain was characteristic of distress and cramps.  The symptoms occurred intermittently.  He could not recall the number of attacks.  He did report that the pain was sometimes incapacitating during flare-ups.  He was not receiving medical treatment for IBS.  Clinical evaluation showed the Veteran to be well developed, well-nourished and in no acute distress.  Examination of the abdomen was negative for the following: striae on abdominal wall, distension or superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm.  For the claimed stomach, the examiner did not provide a diagnosis due absence of pathology.  For IBS, the examiner noted the subjective history of abdominal pain, and recent dicyclomine medication given by his primary care provider.  However, the condition did not cause significant anemia or malnutrition.  She indicated that the IBS symptoms were at least as likely as not a continuation of symptoms noted in STRs.  

October 2009 VA primary care records reflect that the Veteran returned for an IBS follow-up consultation.  He had not filled several of his prescription medications.  Clinical evaluation showed that his abdomen was soft, nontender, and nondistended.  Good bowel sounds were heard in all four quadrants.  No hepato/splenomegaly was observed.  The examiner continued the IBS assessment and recommended medication.  

On October 16, 2009 VA received correspondence from the Veteran.  He reported that he took medication on a daily basis for IBS treatment.  He often had incapacitating bloating and pain.  He had to miss work due it.  He believed his symptoms were increasing.  

May 2010 private genitourinary medical records reflect that the Veteran complained about intermittent lower abdominal pain.  He had incapacitating episodes.  He also had urinary symptoms of burning, urgency and frequency, which had recently increased.  The physician noted longstanding intermittent crampy sacrum to pubis (SP) pain, incapacitating at times.  The Veteran denied a significant change in bowel habits, but noted occasional diarrhea.  He reported a history of IBS.  Clinical review of symptoms was significant for constant abdominal pain without changes in bowel movements, appetite, heartburn, nausea, or vomiting.  A urine sample was taken.  Clinical examination of the abdomen was soft, non-tender without mass, rebound, guarding, or obvious hernias.  The physician assessed associated dysuria and suprapubic pain.  

July 2010 VA gastroenterology clinic records reflect that the Veteran was referred for symptoms of crampy abdominal pain.  In pertinent part, he reported having diarrhea 3 to 5 times a week with abdominal bloating and gas pain relieved by bowel movements.  He had occasional constipation relieved by laxatives.  He reported having bloody bowel movements about 3 times per week since 2000.  June 2010 urine test results were largely within normal limits.  Recent imaging studies of the suprapubic area and abdomen were reviewed.  Clinical examination showed the abdomen to be soft with normoactive bowel sounds.  Tenderness or distention was not found.  The examiner diagnosed IBS with diarrhea predominant and occasional constipation.  He reported the frequency as occurring 3 to 5 times per week and being precipitated by fatty or spicy meals.  He recommended medication and ingestion of high fiber foods.  

January 2011 VA primary care records reflect that the Veteran had another consultation for IBS.  He described having a sudden abdominal pain lasting for a minute or so.  It was relieved by having a bowel movement.  He denied having weight loss, nausea, vomiting, diarrhea, constipation, among other symptoms.   Clinical examination of the abdomen showed that it was soft, tender, and non-distended.  He had good bowel sounds in all four quadrants and no evidence of hepato/ splenomegaly.  The examiner diagnosed IBS.  He recommended continuing medication and also trying herbal tea.  

The Veteran had another VA/QTC examination on February 9, 2011.  He reported having IBS for many years.  It did not affect his weight, but caused nausea, vomiting, diarrhea, alternating constipation and diarrhea, and abdominal pain.  He denied chronic constipation.  The examiner noted that it occurred more than 2/3 of the year and it was characteristic of distress and cramps.  The symptoms occurred intermittently, but as often as 3 times per week, with each occurrence lasting for days.  He was essentially incapacitated by flare-ups.  He denied any medical treatment, surgery, or hospitalization.  His functional impairment was described as urgency to use the bathroom at work.  Clinical examination showed the Veteran to be well developed, well nourished, and in no acute distress.  The abdominal evaluation was unchanged from the July 2009 VA/QTC clinical findings.  The examiner continued the IBS diagnosis.  The examiner noted the subjective reports of chronic diarrhea mixed with bouts of constipation and frequent cramping in his lower stomach.  However, objective examination was unremarkable.  Anemia or malnutrition was not observed.  The examiner further commented that the Veteran's occupation and daily activities were not affected by IBS.  

In July 2011, the Veteran reported that he believed his stomach condition was getting worse.  He had difficulty seeking medical treatment due to his work schedule.  

September 2013 VA primary care records reflect that the Veteran had a normal clinical evaluation of his abdomen.  The examiner assessed chronic IBS as stable.  

In May 2014, the Veteran's wife reported that he frequently woke up at night due to lower stomach pain with cramping.  Sometimes the pain was unbearable.  It could last for hours at a time.  The pain was unpredictable and disturbed his sleep because of his irregular bowel movements.  

The Veteran was afforded a December 2014 VA IBS examination.  His symptoms were abdominal pain/ cramping followed by diarrhea.  It occurred about 3 or 4 times per week.  He had a history of bloody stool, but none recently.  He used Dicyclomine for treatment.  His symptoms were characterized as diarrhea following meals.  He had frequent episodes of bowel disturbances with abdominal distress with exacerbations of bowel pain with diarrhea occurring 7 times or more during the 12 months.  The Veteran did not experience weight loss or malnutrition due to it.  A complete blood panel was taken.  The examiner stated that IBS would not interfere with work.  She continued the IBS diagnosis and noted a high red blood count.  

The Veteran is initially rated for service-connected IBS as noncompensable prior to February 9, 2011 and 10 percent disabling thereafter.  38 C.F.R. § 4.114, DC 7319.  He contends that higher initial ratings are warranted.  The Board finds that a 10 percent rating, but no higher, is warranted beginning October 16, 2009.  Id.; 38 C.F.R. §§ 4.3, 4.7.

(i) Prior to October 16, 2009 - compensable initial IBS rating 

Prior to October 16, 2009, the evidence is limited to the July 2009 VA/QTC examination report.  It describes the Veteran's IBS symptoms as productive of intermittent abdominal pain and associated bowel symptoms.  Although the Veteran described the symptoms as occasionally incapacitating, he did not indicate that his IBS episodes occurred with the frequency contemplated for a compensable rating.   A 10 percent evaluation is assigned for moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, DC 7319. 
There is no additional evidence during this period suggesting that the IBS symptoms occurred more frequently than recorded in the February 2009 VA/QTC examination report.  A compensable rating prior to October 16, 2009 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319. 

(ii) Beginning October 16, 2009 - initial IBS rating excess of 10 percent 

Beginning October 16, 2009, the Veteran reported that his IBS symptoms had increased.  Resolving reasonable doubt in his favor, the Board finds this report to be the initial date that it is factually ascertainable that he had increase in severity of his IBS symptoms.  

Subsequent medical records suggest that the Veteran experienced abdominal pain and associated diarrhea more often than on an intermittent basis.  The Board notes that the May 2010 private medical records indicate that the Veteran had both intermittent and constant abdominal pain.  Subsequent VA treatment records suggest that abdominal pain and associated diarrhea occurred approximately 3 to 5 times per week.  (See VA treatment records from July 2010 and February 2011 VA/QTC examination report).  Viewing these records as a whole, the Board finds the above reports considered together suggest moderate IBS, with frequent episodes of bowel disturbance with abdominal distress as contemplated by the 10 percent rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319. 

In July 2011, the Veteran reported that his IBS had again increased.  He did not provide any specification.  His wife provided a report of severe symptoms in May 2014.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

In this case, the Veteran and his wife's reports conflict with contemporaneous VA treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Review of VA primary care records from March 2012, January 2013 and April 2014 show the Veteran denying diarrhea and constipation symptoms.  September and November 2013 primary care records do not reflect any complaints or findings concerning abdominal distress or bowel problems.  It is reasonable to infer from these medical records that the Veteran's IBS symptoms were at least manageable or non-urgent.  See id.  Consequently, the Board does not consider the Veteran and his wife's report persuasive in light of the contemporaneous clinical records which suggestive less severe IBS symptoms.   Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).    

The December 2014 VA examiner characterized the IBS symptoms as productive of frequent episodes of bowel disturbance with abdominal distress.  The Board finds this characterization persuasive because it was made by a physician based upon objective review of the record, evaluation, and interview.  Id.  It suggests IBS symptoms more akin to the 10 percent rating criteria.  For these reasons, a rating in excess of 10 percent for IBS must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319. 

The evidence does not show that the Veteran's IBS results in any malnutrition or other debility.  Additional ratings are not for further consideration.  38 C.F.R. § 4.114. 

Extraschedular rating considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

As explained below, the Board finds that the Veteran's IBS disability picture is not as unusual or exceptional in nature as to render his disability ratings inadequate, whether considering this disability alone or in connection with his additional service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The schedular criteria contemplate mild, moderate, and severe IBS symptoms with concomitant abdominal pain and bowel disturbances.  38 C.F.R. § 4.114, DC 7319. 

The Veteran asserts that he has incapacitating episodes of IBS and his wife reports that it causes sleep disturbances, which are symptoms outside the schedular IBS rating criteria.  In considering these reports, the Board finds the clinical evidence highly probative due to its objectivity and recording by medical professionals.  Caluza, 7 Vet. App. 498, 510-511.  The Veteran and his wife's reports of severe or unusual IBS symptoms conflict with the clinical reports suggesting manageable or non-concerning IBS symptoms.  (Compare Veteran July 2011 and Wife May 2014 statements to VA primary care records from March 2012, January 2013, September 2013, November 2013 and April 2014).  The Board finds the reports (or lack thereof) given to treating clinicians especially probative since they are opportunities for him to freely identify any current IBS symptoms.  Buczynski, 24 Vet. App. at 224.

As for occupational impairment, the Veteran has been regularly employed by the U.S. Postal Service.  The evidence of occupational interference attributable to IBS is limited to the Veteran's self reports.  He has not offered any objective evidence of sick days, promotions lost or other economic effect due to IBS symptoms.  

The Board rejects any assertion that the severity of the Veteran's IBS symptoms is not adequately contemplated by the schedular rating criteria.  38 C.F.R. § 4.114, DC 7319.  He has a natural pecuniary bias in the claim.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  His wife's May 2014 reports of chronic sleep disturbances due to IBS symptoms are greatly undermined by the highly probative clinical records above suggesting manageable or non-concerning IBS symptoms.  Caluza, 7 Vet. App. 498, 510-511.  

Finally, the Board notes that under Johnson, supra, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the most probative evidence indicates that the Veteran has moderate IBS symptoms.  He is service-connected for numerous additional disabilities.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the schedular criteria are adequate for this claim.  (Further discussion of marked occupational interference or hospitalization is not needed since the schedular rating criteria are found to be adequate).  Referral for extraschedular consideration is denied.  38 C.F.R. § 3.321(b); Johnson, supra.


ORDER

For the period prior to October 16, 2009, entitlement to an initial compensable rating for IBS is denied.

Beginning October 16, 2009, an initial disability rating of 10 percent, but no higher, for IBS is granted; in all other respects the claim is denied.


REMAND

Appropriate VA examinations are needed for the service connection claims as detailed below.  

For the claimed back disability, the July 2009 VA/QTC medical opinion is inadequate for adjudication purposes.  The rationale is conclusory and does not reflect a thorough review of the record.  In this case, service treatment records from March 1989 and November 1995 reflect that the Veteran complained about back pain from contemporaneous injuries.  Following service, he re-injured his back in January 2002 and February 2008 motor vehicle accidents.  He had another episode of back strain in April 2004 related to heavy lifting at work.  Another medical opinion is needed with consideration to the Veteran's specific medical history.  

The Veteran contends that his claimed fatigue, swallowing, acid reflux, and hair loss are manifestations of a Gulf War illness.  (See July 2011 Notice of Disagreement, July 2014 Veteran statement).  Service records confirm that he served in Southwest Asia and his assertions of exposure to various toxins are generally credible.  A Gulf War examination is needed as detailed below to evaluate these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a spine examination with a qualified clinician.  The electronic claims folder must be made available to and reviewed by the examiner. 

The examiner must conduct a complete orthopedic examination of the Veteran's thoracolumbar spine.  Any indicated testing must be completed. 

The examiner should identify all current disabilities of the thoracolumbar spine. 

For each such disability so diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of an injury, disease or event in service.  In this regard, the examiner must consider the Veteran's reports about back pain in service.  The examiner must consider March 1989 service treatment records (STRs) documenting complaints of thoracic spine pain following a MVA and November 1995 STRs documenting back pain, specifically noted around the T-12 area, from recent activity.    

The Veteran is competent to report any readily observable symptoms and recollections about information/diagnosis given to him by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the Veteran's reports.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Schedule the Veteran for a VA compensation examination to address the nature and etiology of any illnesses stemming from the Veteran's service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  

The examiner must conduct a complete clinical examination addressing all of the Veteran's claimed symptoms (i.e. fatigue, swallowing problems, acid reflux, and hair loss) and perform any indicated testing.  

(a) The examiner should state whether the Veteran's complaints of fatigue, swallowing problems, acid reflux, and hair loss are attributable to known clinical diagnoses.

(b) For each such identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards while stationed in Southwest Asia.  

The examiner is also directed to review service treatment records  (STRs) from June 1986,  May 1989, November 1990, December 1991, August 1992, March 1993, May 1995, August 1995 reflecting symptoms from the swallowing, fatigue, and skin disorders.  

(c)  Alternatively, if any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The Veteran is competent to report any readily observable symptoms and recollections about information/diagnosis given to him by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the Veteran's reports.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then readjudicate the claims remaining on appeal, and issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


